Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered March 28, 1996, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 8 to 16 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s credibility determinations and we find that the jury accorded appropriate weight to the credible evidence.
Since defendant did not fulfill his obligation to create an adequate record for appellate review, his current claim that he was denied his right to be present at bench conferences during the jury voir dire is unreviewable (People v Maher, 89 NY2d 318, 325). In any event, the existing record does not show that defendant was excluded from any conferences at which he could have made a meaningful contribution (supra).
We perceive no abuse of discretion in sentencing. Concur— Lemer, P. J., Milonas, Ellerin, Rubin and Williams, JJ.